..

                                              0                 NAl
           lfn ~be        Wniteb ~tates QCourt of jfeberal QClaims
                                                 No. 14-247 T

     This Opinion Will Not Be Published in the U.S. Court of Federal Claims Reporter Because It
                           Does Not Add Significantly to the Body of Law.

                                            (Filed: April 15, 2014)                            FILED
      MEHLEK DA WVEED c/o OLAJUMOKE 0.                                                       APR 1 5 2014
      OGUNFIDITIMI, prose,
                                                                                           U.S. COURT OF
                                                                                          FEDERAL CLAIMS
                              Plaintiffs,

              V.


      THE UNITED STATES,

                              Defendant.




                                            OPINION and ORDER


             On March 31, 2014, Mehlek Dawveed and Olajumoke Ogunfiditimi (plaintiffs) filed a
     complaint claiming that defendant violated the Due Process Clause, and various Federal statutes,
     in seizing plaintiffs' bank account and issuing a tax lien judgment. The complaint seeks damages
     in the amount of $8,961,915.66.

             This court is solemnly obliged, on its own accord, to address obvious questions concerning
     its subject matter jurisdiction. See Mitchell v. Maurer, 293 U.S. 237, 244 (1934). This court
     recognizes that plaintiffs are acting prose before this court, and thus the court will hold the form of
     their submissions to a less stringent standard than those drafted by an attorney. See Reed v.
     United States, 23 Cl. Ct. 517, 521 (1991) (citing Estelle v. Gamble, 429 U.S. 97 (1976)). Having
     reviewed plaintiffs' complaint, this court is certain that it lacks jurisdiction to consider the claims
     that they raise.

             With very limited exceptions, the jurisdictional statutes governing the United States Court
     of Federal Claims grant authority to the court only to issue judgments for money against the United
     States in certain limited circumstances. See United States v. Testan, 424 U.S. 392, 397-98 (1976);
     28 U.S.C. § 1491. This court lacks jurisdiction to consider plaintiffs' claims regarding the
     validity of the IRS liens and levies in question, which claims must be filed in the federal district
     courts. See 26 U.S.C. §§ 7426, 7429; see also Rogers v. United States, 66 Fed. Appx. 195, 198
.   - '"


           (Fed. Cir. 2003); Cox v. United States, 105 Fed. Cl. 213 , 219 (2012). Nor does it have jurisdiction
           to hear damage claims arising out of the IRS's collection activities, as those claims are likewise
           reserved for the federal district courts. See 26 U.S.C. § 7433(a); Ledford v. United States, 297
           F.3d 1378, 1382 (Fed. Cir. 2002) (per curiam); Tiernan v. United States, 113 Fed. Cl. 528, 533-34
           (2013) . Rather, this court' s jurisdiction under the Internal Revenue Code is generally limited to
           the adjudication of tax refund suits, see 26 U.S.C. § 7422, and this is not such a suit. In addition,
           this court lacks jurisdiction over plaintiffs ' allegations of due process violations because a Fifth
           Amendment due process violation does not create an independent action for money damages. See
           Rogers, 66 Fed. Appx. at 198; Murray v. United States, 817 F.2d 1580, 1583 (Fed. Cir. 1987).
           Finally, to the extent that plaintiffs ' complaint may be read as seeking an injunction barring further
           collection activities by the Commissioner oflnternal Revenue, it runs afoul of the Anti-Injunction
           Act, which states explicitly that "no suit for the purpose of restraining the assessment or collection
           of any tax shall be maintained in any court by any person." 26 U.S .C. § 7421.

                   Accordingly, this court lacks jurisdiction over every claim raised by plaintiffs. The Clerk
           shall dismiss plaintiffs' complaint for lack of jurisdiction.

                   IT IS SO ORDERED.




                                                             2